Citation Nr: 0917368	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-31 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Master's degree.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1990 to 
November 1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Office of Vocational 
Rehab & Employment in Ft. Lauderdale, Florida.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are 
residuals, status post avulsion fracture, right middle finger 
(major), rated as 10 percent disabling; and, degenerative 
joint disease of left proximal interphalangeal joint, left 
index finger, residuals fracture left index finger (minor), 
rated as 10 percent disabling.

2. Through participation in the vocational rehabilitation 
program, the Veteran received a Bachelor's degree in May 
2003.

3. The Veteran overcame an employment handicap and was 
rehabilitated to the point of employability.

4. The skills which the Veteran developed during his 
education are adequate to secure and maintain employment in 
his chosen field.

5. The Veteran's service-connected disabilities have not 
worsened to the point that he is unable to perform the duties 
of the occupation for which he previously was rehabilitated.

6. The Veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which vocational training was provided in the 
past.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met. 
38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 
21.35(e), 21.51, 21.94, 21.190, 21.283, 21.284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also has a duty to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
these duties are inapplicable to claims such as the 
Veteran's. See Barger v. Principi, 16 Vet. App. 132 (2002). 
In Barger, the Court held that VA's duties to notify and 
assist are not applicable to certain cases; in particular, 
those not found in Title 38, United States Code, Chapter 51 
(i.e. the laws changed by the 2000 Veteran's Claims 
Assistance Act (VCAA)). Likewise, the statute at issue in 
this matter is not found in Chapter 51.  Rather, it is found 
in Chapter 31.  The duties to notify and assist, therefore, 
do not apply.

Chapter 31 Claim

The Veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31. He was found 
rehabilitated in July 2004 following completion of his 
Vocational Rehabilitation and Employment Program.  In 
December 2006, he submitted a Rehabilitation Needs Inventory 
indicating that he desired additional services.  In 
particular, in this appeal, the Veteran asserts that he is 
entitled to an additional program of vocational 
rehabilitation training for his pursuit of a Master's degree, 
notwithstanding his prior receipt of Chapter 31 benefits, 
which enabled him to obtain a Bachelor's Degree in 2003. The 
RO has denied the claim because the Veteran was previously 
deemed rehabilitated and has not shown that his service-
connected disabilities meet the criteria for a serious 
employment handicap. The Board agrees.

The goal of a vocational rehabilitation program pursuant to 
Chapter 31 is, in pertinent part, to enable a Veteran to 
become employed in a suitable occupation and to maintain 
suitable employment. 38 C.F.R. § 21.70 (2008). Rehabilitation 
to the point of employability may include the services needed 
to train the Veteran to the level generally recognized as 
necessary for entry into employment in a suitable 
occupational objective. Where a particular degree, diploma, 
or certificate is generally necessary for entry into an 
occupation, the Veteran shall be trained to that level. 38 
C.F.R. § 21.72(a)(2) (2008).

Service connection is in effect for residuals, status post 
avulsion fracture, right middle finger (major), rated as 10 
percent disabling; and, degenerative joint disease of left 
proximal interphalangeal joint, left index finger, residuals 
fracture left index finger (minor), rated as 10 percent 
disabling; for a combined evaluation of 20 percent.  See 
April 2008 rating decision.

The Veteran was previously determined to have met the 
qualifications for basic entitlement to Chapter 31 benefits.  
At the time of his application, he was 10 percent disabled 
for rating purposes and requested benefits to assist in the 
completion of his Bachelor's Degree because his service-
connected finger disability made him ill-prepared for working 
in laboring positions.  See February 1995 Counseling Record.  
He was determined to have a disability that creates an 
impairment to employability, and was approved for a 
Vocational Rehabilitation program to obtain a degree in 
Fashion Design.  See July 2005 Certification of Entitlement 
and August 2005 Rehabilitation Plan.  In other words, he was 
found to have a serious employment handicap; and was found by 
VA to be in need of rehabilitation because of that handicap. 
See 38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2008).  
He later transferred and re-enrolled seeking a Bachelor's 
Degree from NYU's School of Continuing and Professional 
Studies.  The Veteran's file shows that he completed that 
degree in May 2003.  

In July 2004, the Veteran notified his Vocational 
Rehabilitation coordinator that he moved to Florida to pursue 
a graduate degree.  See July 2004 Report of Contact.  He was 
notified at that time that Chapter 31 would not sponsor his 
pursuit of a Master's Degree.  Id.  He was working for a bank 
at that time.  Id.  A July 2004 letter to the Veteran from 
the New York, New York, Regional Office, notified him that 
his Vocational Rehabilitation and Employment Program was 
complete and that he was declared rehabilitated.  The Veteran 
did not appeal that decision.

More than two years later, the Veteran applied for additional 
Vocational Rehabilitation services.  In a December 2006 
Rehabilitation Needs Inventory, he specifically stated that 
he expected this program to help him "become professionally 
stable by obtaining [his] MBA."

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved. 38 C.F.R. § 21.196(a) (2007). A Veteran's case 
shall be assigned to "rehabilitated" status from employment 
services status when his case meets the criteria for 
rehabilitation contained in 38 C.F.R. § 21.283 (2007).

38 C.F.R. § 21.283 provides that for purposes of Chapter 31 a 
Veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section; (b) the term "suitably employed" includes employment 
in the competitive labor market, sheltered situations, or on 
a nonpay basis which is consistent with the Veteran's 
abilities, aptitudes and interests if the criteria contained 
in paragraph (c) (1) or (2) of this section are otherwise 
met. 38 C.F.R. § 21.283(c) provides for cases where 
rehabilitation to the point of employability has been 
achieved.

The Veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he or she: 
(1) Is employed in the occupational objective for which a 
program of services was provided or in a closely related 
occupation for at least 60 continuous days; (2) Is employed 
in an occupation unrelated to the occupational objective of 
the Veteran's rehabilitation plan for at least 60 continuous 
days if the Veteran concurs in the change and such 
employment: (i) Follows intensive, yet unsuccessful, efforts 
to secure employment for the Veteran in the occupation 
objective of a rehabilitation plan for a closely related 
occupation contained in the Veteran's rehabilitation plan; 
(ii) Is consistent with the Veteran's aptitudes, interests, 
and abilities; and (iii) Utilizes some of the academic, 
technical or professional knowledge and skills obtained under 
the rehabilitation plan; or (3) Pursues additional education 
or training, in lieu of obtaining employment, after 
completing his or her prescribed program of training and 
rehabilitation services if: (i) The additional education or 
training is not approvable as part of the Veteran's 
rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the Veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In this case, the totality of the evidence of record clearly 
shows that the Veteran met the criteria for rehabilitated 
status.  He was approved for a program to achieve his 
Bachelors Degree, and he did so in May 2003.  The July 2004 
letter to the Veteran clearly explains that he was offered 
services to find employment, but chose to pursue a master's 
degree instead.  The Board points out that the record shows 
that the Veteran has struggled with finding employment in his 
chosen field, but that VA has continued to offer services in 
that regard.  His appeal stems from the denial of a renewed 
eligibility status so that he can obtain benefits to pursue 
his graduate degree.  This evidence shows, without doubt, 
that the Veteran overcame his employment handicap to the 
maximum extent feasible, as the goal of his rehabilitation 
program was substantially achieved. 38 C.F.R. §§ 21.196, 
21.283.  Thus, he was rehabilitated in compliance with 38 
C.F.R. § 21.283.

Given the foregoing, that the Veteran was rehabilitated, in 
order to obtain reentrance into rehabilitation to the point 
of employability, i.e., receive an additional period of 
training or services, the evidence must show the following: 
(1) the Veteran has a compensable service-connected 
disability; and either (2) current facts, including any 
relevant medical findings, establish that his service-
connected disability has worsened to the extent that the 
effects of the service-connected disability considered in 
relation to other facts preclude him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities. 38 C.F.R. § 21.284.

As noted above, the Veteran has two compensable service-
connected disabilities, specifically his right middle finger, 
and his left index finger.

The Board notes that the Veteran's underlying reasoning for 
his claim is that, despite his good-faith efforts to obtain 
suitable employment in his chosen field, he has been unable 
to do so. He feels that his problem in finding employment is 
because he does not have an advanced degree. Advanced 
training, he contends, is needed to ensure a competitive 
advantage over other job applicants. Specifically, he wishes 
to obtain a Master's degree in business administration. He 
has not suggested at any time, however, that his service-
connected finger disabilities interfere with his ability to 
find a job in his field with a Bachelor's Degree.  Rather, he 
argues that he would simply be better qualified with a 
Master's Degree.

The Board reiterates that the Veteran, having successfully 
completed his undergraduate work, received his Bachelor's 
degree in May 2003. To the extent that the manifestations of 
his service-connected disabilities have increased since then, 
there is no competent evidence that they have worsened to the 
extent that, when considered in relation to other facts, the 
Veteran is precluded from performing the duties of the 
occupation for which he previously was found rehabilitated.

There is simply no evidence to suggest, nor does the Veteran 
contend that his service connected disabilities prevent him 
from working in the occupational field for which he was 
educated.  The Board finds that the type of occupation for 
which the Veteran previously was rehabilitated under Chapter 
31 is suitable on the basis of his specific employment 
handicap and capabilities. 38 C.F.R. § 21.284(a) (2), (3). 
The Board further finds that the skills which the Veteran 
developed during his education are adequate to secure and 
maintain employment in his chosen field. While an advanced 
degree may be desirable, there is no statutory basis 
mandating that VA pay for such training. 

The Board also notes that there is no evidence to suggest 
that the Veteran has lost any job due to his service-
connected disabilities. While the Board sympathizes with the 
Veteran in his inability to obtain desirable employment in a 
tight job market, the purpose of the Chapter 31 vocational 
rehabilitation program is to provide the assistance necessary 
to enable Veterans to obtain and maintain suitable 
employment, and that this goal was met in this case.  The 
Veteran's service-connected disabilities have not progressed 
to the point that the occupation he was trained for is no 
longer suitable on the basis of his specific employment 
handicap and capabilities.  He simply has not found the job 
he most desires.   The Veteran has been offered employment 
services to help him get a job, but so far he has declined to 
pursue this VA service.

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim of entitlement to additional 
vocational rehabilitation benefits and that the requisite 
provisions of 38 C.F.R. § 21.284 have not been met.


ORDER

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Master's degree, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


